    Case 4:19-cv-00094-RH-GRJ Document 153-1 Filed 03/24/20 Page 1 of 3


From:            Bryant, John
To:              Bryant, John
Subject:         FW: New Florida DOC Order Form
Date:            Wednesday, August 16, 2017 3:59:58 PM
Attachments:     image003.jpg
                 17125_AC_FL_MediaOrderForm_2017_v6.pdf




John G. Bryant III
Operations & Management Consultant Manager
Office of Administration
Bureau of Contract Management and Monitoring
Florida Department of Corrections
(850) 717-3698 (office) (850) 688-3072 (cell)
bryant.john@mail.dc.state.fl.us

How’s my customer service? Please click here to conduct a survey



From: Millender, Edward
Sent: Tuesday, August 15, 2017 7:33 AM
To: Carla Knysak <cmurphy@keefegroup.com>; Bryant, John <John.Bryant@fdc.myflorida.com>
Cc: John Clark <jclark@keefegroup.com>; Bill Terry <Bill.Terry@trinityservicesgroup.com>; Barnes,
Gilbert <Gilbert.Barnes@fdc.myflorida.com>
Subject: RE: New Florida DOC Order Form

Carla

John and I have reviewed the form and it looks fine.

Regards,
Joe Millender (FCCM)
Operations Review Specialist
Florida Department of Corrections
Division of Administration
Bureau of Contract Management and Monitoring
501 South Calhoun St.
Tallahassee, Florida 32399
(850) 717-3669
Edward.Millender@FDC.myflorida.com




                                             EXHIBIT 1

                                                                                 1RFP03_000010
     Case 4:19-cv-00094-RH-GRJ Document 153-1 Filed 03/24/20 Page 2 of 3




How’s my customer service? Please click here to conduct a survey
Safety ê Accountabilityê Fairness & Integrityê Innovation
Inspiring Success by Transforming One Life at a Time.

CONFIDENTIAL NOTICE: This message and any attachment(s) are for the sole use of the intended recipient(s) and
may contain confidential and privileged information that is exempt from public disclosure and unauthorized review,
disclosure, or distribution is prohibited. If you have received this message in error, please contact the sender (by
phone or electronic mail) and then destroy all copies of the original message.



From: Carla Knysak [mailto:cmurphy@keefegroup.com]
Sent: Monday, August 14, 2017 4:16 PM
To: Bryant, John <John.Bryant@fdc.myflorida.com>
Cc: John Clark <jclark@keefegroup.com>; Bill Terry <Bill.Terry@trinityservicesgroup.com>;
Millender, Edward <Edward.Millender@fdc.myflorida.com>; Barnes, Gilbert
<Gilbert.Barnes@fdc.myflorida.com>
Subject: RE: New Florida DOC Order Form

I apologize I left off the order form. Please see attached.

Thanks,

Carla

From: Carla Knysak
Sent: Monday, August 14, 2017 3:12 PM
To: 'Bryant, John' <John.Bryant@fdc.myflorida.com>
Cc: John Clark <jclark@keefegroup.com>; Bill Terry <Bill.Terry@trinityservicesgroup.com>;
Millender, Edward <Edward.Millender@fdc.myflorida.com>; Barnes, Gilbert
<Gilbert.Barnes@fdc.myflorida.com>
Subject: RE: New Florida DOC Order Form

John,

I have updated the order form with the change you requested below.

Thank you,

Carla

From: Bryant, John [mailto:John.Bryant@fdc.myflorida.com]
Sent: Monday, August 14, 2017 9:49 AM
To: Carla Knysak <cmurphy@keefegroup.com>


                                                                                               1RFP03_000011
      Case 4:19-cv-00094-RH-GRJ Document 153-1 Filed 03/24/20 Page 3 of 3


Cc: John Clark <jclark@keefegroup.com>; Bill Terry <Bill.Terry@trinityservicesgroup.com>;
Millender, Edward <Edward.Millender@fdc.myflorida.com>; Barnes, Gilbert
<Gilbert.Barnes@fdc.myflorida.com>; Bryant, John <John.Bryant@fdc.myflorida.com>
Subject: FW: New Florida DOC Order Form

Carla,

With the Edge Mini players being removed from the inmate population, I would have the wording
changed to remove the “Edge Mini Player” from the earbud listing.


1838 Earbuds - for use with MP3/MP4 & the Edge Mini Player   1 each $16.00




John G. Bryant III
Operations & Management Consultant Manager
Office of Administration
Bureau of Contract Management and Monitoring
Florida Department of Corrections
(850) 717-3698 (office) (850) 688-3072 (cell)
bryant.john@mail.dc.state.fl.us

How’s my customer service? Please click here to conduct a survey



From: Carla Knysak [mailto:cmurphy@keefegroup.com]
Sent: Monday, August 14, 2017 10:37 AM
To: Bryant, John <John.Bryant@fdc.myflorida.com>
Cc: John Clark <jclark@keefegroup.com>; Bill Terry <Bill.Terry@trinityservicesgroup.com>;
Millender, Edward <Edward.Millender@fdc.myflorida.com>
Subject: New Florida DOC Order Form

John,

Attached is the revised order form removing the players. I did not know if I need your approval first so
that Bill Terry can distribute this. Could you please let me know?


Thanks,

Carla




                                                                                       1RFP03_000012
